DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  May 4, 2022 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on May 4, 2022 has been fully considered. The amendment to instant claims 1 and 16 is acknowledged. In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.  Claim 9 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
5. Instant claims 9 and 11, which are dependent on claim 1, recite the propylene random copolymer being i) bimodal and having MFR of 0.01-5 g/10 min and ii) being trimodal and having MFR of 0.1-3 g/10 min, respectively. However, the propylene random copolymer of claim 1 is cited as having MFR of 0.05-1 g/10 min. Therefore, the ranges for MFR of the propylene random copolymers of claims 9 and 11 appear to be broader than that of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  Claims 1-2, 6-7, 14, 16-17  are rejected under 35 U.S.C. 103 as being patentable over Nakagawa et al (US 6,214,447).

6. Nakagawa et al discloses a composition comprising:
A) 50-97%wt of a random copolymer of propylene and butene-1 comprising 5-50%mol of butene-1 units (as to instant claim 6); having MFR of 0.1-40 g/10 min (col. 2, lines 10-22), having melting point of 60-140ºC (col. 2, lines 42-44, as to instant claim 7) and
B) 3-50%wt of a low density polyethylene homopolymer (col. 8, lines 6-14) having density of 0.915-0.935 g/cc and MFR of 1-25 g/10 min (col. 8, lines 27-32, as to instant claim 14).

7.  The composition comprises excellent moldability without suffering from surging or neck-in enlargement (col. 8, lines 45-49) and is used for making films (col. 1, lines 5-10, as to instant claim 17).
8. As to instant claim 16, the composition of Nakagawa et al comprises the components A) and B) and further optional additives (col. 8, lines 52-60), and thereby, given the optional additives are not present, the sum of the components A) and B) appears to be about 100%wt.

9. Given in the composition of Nakagawa et al the component A) is having MFR (230ºC) of 0.1 g/10 min and used in amount of 97%wt, and the component B) is having MFR (190ºC) of 1 g/10 min and is used in amount of 3%wt, therefore, the overall MFR (230ºC) of the composition would be reasonably expected to be in the range of 0.05-1 g/10 min, as that claimed in instant invention (as to instant claim 2). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

10. All ranges in the composition of Nakagawa et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

11. Though Nakagawa et al does not explicitly, such as by the way of a specific example, recite the propylene random copolymer component A) having MFR of 0.1-1 g/10 min and the LDPE being a homopolymer, based on the teachings of Nakagawa et al that the component A) may have MFR of as low as 0.1 g/10 min and the LDPE may be an ethylene homopolymer, it would have been obvious to a one of ordinary skill in the art to choose and use the component A) having MFR of as low as 0.1 g/10 min and the LDPE being an ethylene homopolymer, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
12.  Claims 1-10, 13-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al (US 6,214,447) in view of Jaaskelainen et al (US 7,452,953).

13.  The discussion with respect to Nakagawa et al (US 6,214,447), set forth in paragraphs 5-11 above, is incorporated here by reference.

14. Though Nakagawa et al recite the propylene random copolymer being a copolymer of propylene with butene-1 and other olefins (col. 4, lines 6-10), compositions being used for making films, Nakagawa et al do not explicitly teach said compositions being used for making pipes; and further do not recite the random propylene copolymer being copolymer of propylene with ethylene and being bimodal or multimodal. 

15. However, Jaaskelainen et al discloses random copolymers of propylene with ethylene or alpha olefin comonomer comprising four carbon atoms (Abstract), i.e. butene,  used for making films and pipes (Abstract, as to instant claim 18), wherein said random propylene copolymer is produced by multistage polymerization and is multimodal or bimodal (Abstract, col. 5, lines 20-25, as to instant claim 8) comprising at least two fractions a) and b), the fractions present in weight ratio 30:70 to 70:30 (col. 3, lines 40-43, as to instant claim 9), wherein the fraction a) comprises 2-6%wt of ethylene/ comonomer and the fraction b) comprises 3-12%wt of ethylene/comonomer (col. 3, lines 7-21, as to instant claim 10),
wherein the random propylene copolymer is having Tm of 135ºC or higher (col. 5, lines 32-34, as to instant claim 7);
total ethylene content of 6%wt or lower (col. 5, lines 34-36, as to instant claim 6);
xylene soluble fraction content of 4-15%wt (col. 6, lines 25-28, as to instant claim 4);
MFR of 0.5-20 g/10 min (col. 6, lines 28-31),
and wherein said random multimodal propylene copolymer provides molded articles with good optical properties and high mechanical strength (col. 2, lines 40-44); specifically exemplified compositions comprise Charpy Notched impact strength at RT of 25.8-43.2 kJ/m2, haze of 0.7-4% (Table 3).

16. Since  Jaaskelainen et al and Nakagawa et al are related to compositions based on random propylene-alpha olefin copolymers, used for making molded articles, and thereby belong to the same field of endeavor, wherein  Jaaskelainen et al explicitly teaches the use of a multimodal/bimodal random propylene copolymers comprising not only butene -1 as the comonomer, but further ethylene as the comonomer, used for making not only films but also pipes, the molded articles having improved optical properties, low haze and high mechanical strength, therefore, based on the combined teachings of  Jaaskelainen et al and Nakagawa et al, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include, the multimodal/bimodal random propylene-ethylene copolymer of  Jaaskelainen et al as the random propylene-based copolymer component A) in the composition of Nakagawa et al so to further improve optical properties and mechanical strength of the composition Nakagawa et al and since it would have been obvious to choose material based on its suitability, and further to use the produced composition for making not only films, but pipes as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

17. Since the composition of Nakagawa et al in view of Jaaskelainen et al is substantially the same as that claimed in instant invention, i.e. comprises substantially the same components used in substantially the same amounts as those claimed in instant invention, therefore, the composition of Nakagawa et al  in view of Jaaskelainen et al would be reasonably expected by a one of ordinary skill in the art to comprise the same properties as those claimed in instant invention, or alternatively, the properties having values overlapping with those as claimed in instant invention as well, including MFR, Charpy Notched Impact strength, xylene cold soluble content and ratio of MFRcomposition/MFRcomponent A). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

18.  Further, all ranges in the composition of Nakagawa et al in view of Jaaskelainen et al are overlapping with the corresponding ranges of those as claimed in instant invention; therefore, based on the teachings of Nakagawa et al in view of Jaaskelainen et al, it would have been obvious to a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the components A) and B), and further the specific properties of each of the components A) and B) including MFR, density, ethylene content, so to produce the final composition having a desired combination of properties, including xylene cold soluble content, MFR and Charpy Notched Impact Strength at 23ºC, as well. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).


19.  Claims 1-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al (US 6,214,447) in view of Jaaskelainen et al (US 7,452,953) and Hedesiu et al (US 2016/0060441, Hedesiu’441).

20.  The discussion with respect to Nakagawa et al (US 6,214,447) in view of Jaaskelainen et al (US 7,452,953), set forth in paragraphs 12-18 above, is incorporated here by reference.

21.  Though Nakagawa et al in view of Jaaskelainen et al disclose the propylene random copolymer being multimodal, Nakagawa et al  in view of Jaaskelainen et al do not explicitly recite said multimodal copolymer being trimodal and having 30-50%wt of a first random copolymer, 42-60%wt of a second random copolymer and 1-15%wt of a third random copolymer.

22. However, Hedesiu’441 discloses a multimodal propylene copolymer (U) (Abstract, [0026]) for making pipes comprising:
1) 75-98%wt of a propylene random copolymer composition (X) having MFR of 0.25-1 g/10 min and comonomer content 2-12%mol comprising:   
        V) 30-60%wt of a first random copolymer having MFR of 1-5 g/10 min and/or 
             comonomer content 1-6%mol, and
         W) 40-70%wt of a second propylene random copolymer having MFR of 0.1-
               0.6 g/10 min and/or comonomer content of 2-12%mol ([0046]);
2) 2-25%wt of a propylene copolymer with ethylene (copolymer Y)) having MFR of 0.000-0.1 g/10 min and comonomer content of 9-40%mol ([0033]-[0034]),
wherein each of the copolymers V), W) and Y) are having different MFR or comonomer content from the others ([0050]);
wherein the combination of the composition (X) and the copolymer Y) is advantageous for achieving the comonomer content and the content of the XCS fraction, and thus contributes to advantageous property balance between Flexural modulus and Impact properties and pressure resistance ([0038]).
The multimodal polypropylene (U) is having xylene cold soluble content of 4-17%wt ([0088]; MFR of 0.25-1 g/10 min (as to instant claim 10) and comonomer content of 3.5-12%mol ([0104], as to instant claim 12); Charpy Notched Impact Strength at 23ºC of at least 40 kJ/m2 ([0098]).

23.  Though Hedesiu’44 does not explicitly recite the propylene copolymer Y) as the random copolymer, since the overall multimodal propylene copolymer composition is produced by at least three sequential stages, wherein the copolymers V) and W) are produced in the first two stages by copolymerization of propylene with ethylene as the comonomer and are cited as being random copolymers ([0227]-[0250]), followed by producing the propylene copolymer Y) by addition of propylene and an ethylene comonomer in the third stage ([0252]-[0256]), therefore, the propylene copolymer produced in the third stage will intrinsically and necessarily be, or would be reasonably expected to be, at least partially random copolymer as well. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

24. Since  Hedesiu’441 and Nakagawa et al in view of Jaaskelainen et al are related to polypropylene compositions comprising multimodal propylene random copolymers, used for making pipes, and thereby belong to the same field of endeavor, wherein  Nakagawa et al in view of Jaaskelainen et al do not explicitly recite the multimodal copolymer being trimodal and do not recite the weight amounts of the three fractions, and Hedesiu’441 discloses a trimodal propylene copolymer comprising a combination of three different propylene copolymers having different MFR values and/or comonomer content, wherein Hedesiu’441 explicitly teaches such combination of propylene copolymers providing advantageous property balance between Flexural modulus and Impact properties and pressure resistance, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Hedesiu’441 and Nakagawa et al in view of Jaaskelainen et al, and to use, or obvious to try to use, the trimodal propylene copolymer composition of Hedesiu’441 as the multimodal propylene copolymer in the composition of  Nakagawa et al in view of Jaaskelainen et al, so to further improve the balance between the impact strength and the flexural modulus of the composition of Nakagawa et al in view of Jaaskelainen et al as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141
25.  Claims 1-10, 13-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jaaskelainen et al (US 7,452,953) in view of Nakagawa et al (US 6,214,447).

26.   Jaaskelainen et al discloses a composition comprising random copolymers of propylene with ethylene (as to instant claim 13) or alpha olefin comonomer comprising four carbon atoms (Abstract), i.e. butene,  
wherein the random propylene copolymer is having:
MFR of 0.5-20 g/10 min (col. 6, lines 28-31, as to instant claim 1),
Tm of 135ºC or higher (col. 5, lines 32-34, as to instant claim 7);
total ethylene content of 6%wt or lower (col. 5, lines 34-36, as to instant claim 6);
xylene soluble fraction content of 4-15%wt (col. 6, lines 25-28, as to instant claim 4);
and wherein said random propylene copolymer is used for making molded articles such as films and pipes (Abstract, as to instant claims 17-18), said molded articles having good optical properties, low seal initiation temperature and high mechanical strength (col. 2, lines 30-44); specifically exemplified compositions comprise Charpy Notched impact strength at RT of 25.8-43.2 kJ/m2, haze of 0.7-4% (Table 3).

27. The random propylene copolymer is produced by multistage polymerization and is multimodal or bimodal (Abstract, col. 5, lines 20-25, as to instant claim 8) comprising at least two fractions a) and b), the fractions present in weight ratio 30:70 to 70:30 (col. 3, lines 40-43, as to instant claim 9), wherein
- the fraction a) comprises 2-6%wt of ethylene/ comonomer and 
- the fraction b) comprises 3-12%wt of ethylene/comonomer (col. 3, lines 7-21, as to instant claim 10).

28. Jaaskelainen et al does not recite said composition further comprising 0.1-20%wt of LDPE homopolymer.

29. However, Nakagawa et al discloses a composition comprising:
A) 50-97%wt of a random copolymer of propylene and butene-1 comprising 5-50%mol of butene-1 units (as to instant claim 6); having MFR of 0.1-40 g/10 min (col. 2, lines 10-22), having melting point of 60-140ºC (col. 2, lines 42-44, as to instant claim 7) and
B) 3-50%wt of a low density polyethylene homopolymer (col. 8, lines 6-14) having density of 0.915-0.935 g/cc and MFR of 1-25 g/10 min (col. 8, lines 27-32, as to instant claim 14), wherein said composition comprises excellent moldability without suffering from surging or neck-in enlargement (col. 8, lines 45-49) and is used for making films (col. 1, lines 5-10, as to instant claim 17).
As to instant claim 16, the composition of Nakagawa et al comprises the components A) and B) and further optional additives (col. 8, lines 52-60), and thereby the sum of the components A) and B) appears to be about 100%wt.

30. All ranges in the composition of Nakagawa et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

31. Since  Jaaskelainen et al and Nakagawa et al are related to compositions based on random propylene-alpha olefin copolymers, used for making molded articles such as films, and thereby belong to the same field of endeavor, wherein Nakagawa et al teaches that the random propylene-based copolymers used in combination with 3-50%wt of LDPE homopolymer  provide the compositions having excellent moldability without suffering from surging or neck-in enlargement, therefore, based on the combined teachings of  Jaaskelainen et al and Nakagawa et al, it would have been obvious to a one of ordinary skill in the art to add, or obvious to try to add, LDPE homopolymer to the random propylene-based copolymer of Jaaskelainen et al so to further improve moldability of the composition of Jaaskelainen et al as well, and since it would have been obvious to choose material based on its suitability,  thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

32. Given in the composition of Jaaskelainen et al in view of  Nakagawa et al the component random propylene-based copolymer is having MFR of 0.5 g/10 min and used in amount of 97%wt, and the LDPE homopolymer is having MFR of 1 g/10 min and is used in amount of 3%wt, therefore, the overall MFR of the composition would be reasonably expected to be in the range of 0.5-1 g/10 min, as that claimed in instant invention (as to instant claim 2). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

33. Since the composition of Jaaskelainen et al in view of Nakagawa et al is substantially the same as that claimed in instant invention, i.e. comprises substantially the same components used in substantially the same amounts as those claimed in instant invention, therefore, the composition of Jaaskelainen et al in view of Nakagawa et al would be reasonably expected by a one of ordinary skill in the art to comprise the same properties as those claimed in instant invention, or alternatively, the properties having values overlapping with those as claimed in instant invention as well, including MFR, Charpy Notched Impact strength, xylene cold soluble content and ratio of MFRcomposition/MFRcomponent A). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

34.  Further, all ranges in the composition of Jaaskelainen et al in view of Nakagawa et al are overlapping with the corresponding ranges of those as claimed in instant invention; therefore, based on the teachings of Jaaskelainen et al in view of Nakagawa et al, it would have been obvious to a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the components A) and B), and further the specific properties of each of the components A) and B) including MFR, density, ethylene content, so to produce the final composition having a desired combination of properties, including xylene cold soluble content, MFR and Charpy Notched Impact Strength at 23ºC, as well. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

35.  Claims 1-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jaaskelainen et al (US 7,452,953) in view of Nakagawa et al (US 6,214,447) and Hedesiu et al (US 2016/0060441, Hedesiu’441).

36.  The discussion with respect to Jaaskelainen et al (US 7,452,953) in view of Nakagawa et al (US 6,214,447), set forth in paragraphs 25-34 above, is incorporated here by reference.

37.  Though Jaaskelainen et al  in view of Nakagawa et al  disclose the propylene random copolymer being multimodal, Jaaskelainen et al  in view of Nakagawa et al  do not explicitly recite said multimodal copolymer being trimodal and having 30-50%wt of a first random copolymer, 42-60%wt of a second random copolymer and 1-15%wt of a third random copolymer.

38. However, Hedesiu’441 discloses a multimodal propylene copolymer (U) (Abstract, [0026]) for making pipes comprising:
1) 75-98%wt of a propylene random copolymer composition (X) having MFR of 0.25-1 g/10 min and comonomer content 2-12%mol comprising:   
        V) 30-60%wt of a first random copolymer having MFR of 1-5 g/10 min and/or 
             comonomer content 1-6%mol, and
         W) 40-70%wt of a second propylene random copolymer having MFR of 0.1-
               0.6 g/10 min and/or comonomer content of 2-12%mol ([0046]);
2) 2-25%wt of a propylene copolymer with ethylene (copolymer Y)) having MFR of 0.000-0.1 g/10 min and comonomer content of 9-40%mol ([0033]-[0034]),
wherein each of the copolymers V), W) and Y) are having different MFR or comonomer content from the others ([0050]);
wherein the combination of the composition (X) and the copolymer Y) is advantageous for achieving the comonomer content and the content of the XCS fraction, and thus contributes to advantageous property balance between Flexural modulus and Impact properties and pressure resistance ([0038]).
The multimodal polypropylene (U) is having xylene cold soluble content of 4-17%wt ([0088]; MFR of 0.25-1 g/10 min (as to instant claim 10) and comonomer content of 3.5-12%mol ([0104], as to instant claim 12); Charpy Notched Impact Strength at 23ºC of at least 40 kJ/m2 ([0098]).

39.  Though Hedesiu’44 does not explicitly recite the propylene copolymer Y) as the random copolymer, since the overall multimodal propylene copolymer composition is produced by at least three sequential stages, wherein the copolymers V) and W) are produced in the first two stages by copolymerization of propylene with ethylene as the comonomer and are cited as being random copolymers ([0227]-[0250]), followed by producing the propylene copolymer Y) by addition of propylene and an ethylene comonomer in the third stage ([0252]-[0256]), therefore, the propylene copolymer produced in the third stage will intrinsically and necessarily be, or would be reasonably expected to be, at least partially random copolymer as well. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

40. Since  Hedesiu’441 and Jaaskelainen et al  in view of Nakagawa et al  are related to polypropylene compositions comprising multimodal propylene random copolymers, used for making pipes, and thereby belong to the same field of endeavor, wherein  Jaaskelainen et al  in view of Nakagawa et al  do not explicitly recite the multimodal copolymer being trimodal and do not recite the weight amounts of the three fractions, and Hedesiu’441 discloses a trimodal propylene copolymer comprising a combination of three different propylene copolymers having different MFR values and/or comonomer content, wherein Hedesiu’441 explicitly teaches such combination of propylene copolymers providing advantageous property balance between Flexural modulus and Impact properties and pressure resistance, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Hedesiu’441 and Jaaskelainen et al  in view of Nakagawa et al, and to use, or obvious to try to use, the trimodal propylene copolymer composition of Hedesiu’441 as the multimodal propylene copolymer in the composition of  Jaaskelainen et al  in view of Nakagawa et al  , so to further improve the balance between the impact strength and the flexural modulus of the composition of Jaaskelainen et al  in view of Nakagawa et al  as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141
Response to Arguments
41. Applicant's arguments filed on April 22, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections are set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA KRYLOVA/Primary Examiner, Art Unit 1764